Title: From Thomas Jefferson to John Quincy Adams, 18 July 1824
From: Jefferson, Thomas
To: Adams, John Quincy


Dear Sir
Monto
July 18. 24.
I have safely recieved the two copies of the facsimile of the Decln of Indepdce which you have been so kind as to send me under a resoln of Congress. with a due sense of respect for this mark of attention to myself I contemplate with pleasure  the  evidence  afforded of reverence for that instrument, and view in it a pledge  of adhesion to it’s principles, and of a sacred determination to maintain and perpetuate them. as towards this holy purpose no one has it more in their powers to contribute with effect, than yourself so I am equally happy in the confidence that none will do it with more zeal and fidelity, and I pray you to accept the assurance of my great esteem & respectful considrnTh: J.